Citation Nr: 0716291	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss with a history of a right ruptured 
tympanic membrane from February 9, 2000.  

2.  Entitlement to an effective date earlier than February 9, 
2000, for entitlement to service connection for a 
thoracolumbar strain with postoperative residuals of a fusion 
at L4-5, wedging at T7-8, degenerative changes, and spasm.  

3.  Entitlement to an effective date earlier than February 9, 
2000, for entitlement to special monthly compensation on 
account of loss of use of one hand.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, granting entitlement to 
service connection for a thoracolumbar strain with 
postoperative residuals of a fusion at L4-5, wedging at T7-8, 
degenerative changes, and spasm, as well as bilateral hearing 
loss and special monthly compensation (SMC) due to loss of 
use of one hand.  Each such grant was made effective from 
February 9, 2000, and a 0 percent evaluation was assigned for 
the veteran's hearing loss as of that date.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in November 2006, a 
transcript of which is of record.  At such hearing, the 
veteran indicated that he would be submitting additional 
documentary evidence and such evidence was thereafter 
submitted in February 2007 and made a part of the veteran's 
claims folder.  The additional evidence submitted contained 
language indicating the veteran's desire to waive initial 
review by the RO of the evidence submitted.  

During the course of the November 2006 hearing, and in the 
documents submitted in February 2007, the veteran raised 
issues ofas to his entitlement to an earlier effective date 
for entitlement to service connection for post-traumatic 
stress disorder with residuals of a brain injury, and 
entitlement to a 100 percent schedular evaluation therefor; 
entitlement to an earlier effective date for entitlement to 
service connection for hearing loss; and entitlement to SMC 
at a higher rate due to the need for the aid and attendance 
of another.  Such matters are not within the Board's 
jurisdiction for review at this time and, as such, are not 
herein addressed.  Rather, such matters are referred to the 
RO for initial development and adjudication.  

The Board herein finds that the veteran is entitled to an 
effective date of October 10, 1995, for a grant of service 
connection for a back disorder, but remands the question of 
whether an effective date earlier than October 10, 1995, is 
assignable for additional development.  As well, the issues 
of the veteran's entitlement to an initial rating for 
bilateral hearing loss and entitlement to an effective date 
earlier than February 9, 2000, for SMC based on loss of use 
of one hand, are herein REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.  VA will 
advise the veteran if further action is needed on his part.  


FINDINGS OF FACT

1.  The RO denied the veteran's original claim for service 
connection for a back disorder by its rating decision of June 
1993 and by further rating action in July 2003, no clear and 
unmistakable error was found therein.  

2.  By an informal claim filed October 10, 1995, the veteran 
attempted to reopen his previously denied claim of 
entitlement to service connection for a back disorder.  

3.  Entitlement arose to service connection for a back 
disorder at a point in time prior to October 10, 1995.  


CONCLUSIONS OF LAW

1.  Actions of the RO in June 1993, denying the veteran's 
original claim for service connection for a back disorder, 
and in July 2003, finding no clear and unmistakable error in 
the June 1993 decision, are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2006).

2.  The criteria for the assignment of an effective date of 
October 10, 1995, for entitlement to service connection for a 
back disorder involving a thoracolumbar strain with 
postoperative residuals of a fusion at L4-5, wedging at T7-8, 
degenerative changes, and spasm, have been met.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2006).  The VCAA has 
also been the subject of various holdings of Federal courts. 
However, as the Board herein finds that there is a legal and 
evidentiary basis for the assignment of an effective date of 
October 10, 1995, for a grant of service connection for a 
thoracolumbar strain, while remanding the question of whether 
an effective date earlier than October 10, 1995, may be 
assigned, the need to discuss VA's efforts to comply with the 
VCAA, its implementing regulations, and the interpretive 
jurisprudence, is at this juncture obviated.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

The effective date for a grant of service connection based 
upon the submission of new and material evidence is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii).  

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) (West 2002) mandate 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Further, the mere presence of medical 
evidence in the record does not establish an intent on the 
part of the veteran to seek service connection for the 
benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 
(1998).  While the Board must interpret the veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the veteran.  Id.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  If a claim for disability 
compensation has been granted with respect to service 
connection, but disallowed as noncompensable, certain medical 
evidence received by VA, which evidences "a reasonable 
probability of entitlement to benefits," may be accepted as 
the date of receipt of an informal claim to reopen or for 
increased benefits.  38 C.F.R. § 3.157(a), (b)(2), (3).  When 
determining the effective date of an award of compensation 
benefits, the Board is required to review all the 
communications in the file, after the last final disallowance 
of the claim that could be interpreted to be a formal or 
informal claim for benefits.  See Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002).

It is contended by the veteran that his grant of service 
connection for a back disorder should be made effective from 
a point in time much earlier than February 9, 2000, 
preferably from the date of his inservice back injury in 
1966.  

Entitlement to the benefit sought necessitates entry of 
findings as to the date entitlement arose to service 
connection and also as to the date of receipt by VA of the 
veteran's claim therefor.  The record as currently 
constituted denotes entitlement arose to service connection 
for a back disorder at a point in time prior to October 10, 
1995, by virtue of the submission of competent evidence 
identifying the initial diagnosis of a back disorder and its 
link to an inservice combat injury.  Hence, this case turns 
on whether a formal or informal claim for entitlement to 
service connection for a back disorder was received by VA 
prior to February 9, 2000.  The veteran concedes that no 
formal claim therefor was submitted by him subsequent to a 
June 1993 denial of his original claim, and thus, it must be 
ascertained whether some document or communication 
representing an informal claim was received by VA prior to 
February 9, 2000.  Such must be reflective of an intention or 
desire on the veteran's part to apply for service connection 
for a back disorder, inclusive of a thoracolumbar strain.  

As indicated above, the Board herein reaches only the 
question of whether an effective date of October 10, 1995, is 
warranted for the veteran's entitlement to service connection 
for his thoracolumbar strain, deferring all consideration 
regarding the issue of whether an effective date earlier than 
the aforementioned date is warranted, and the other two 
issues on appeal, until further development is undertaken.  

From an historical perspective, it is noted that entitlement 
to service connection for a back disorder, inclusive of a 
thoracolumbar strain, was denied by the RO in a rating 
decision of June 1993.  Following notice to the veteran of 
the action taken, no appeal was initiated, thereby rendering 
the June 1993 action final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  The finality of that decision was upheld by the RO 
in July 2003, based on the veteran's claim of clear and 
unmistakable error in the June 1993 denial of service 
connection for a back disorder.  No timely appeal of the July 
2003 action is shown to have been initiated, and, as such, 
that determination is likewise final.  Id.  

Following the June 1993 denial, examination and treatment 
reports were associated with the claims folder from a fee-
basis medical provider with whom it is evident that VA 
executed a contract for the veteran's care.  Such reports are 
thus reasonably characterized as VA records deemed to be on 
file as of the date of their compilation.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therein, a claim of 
entitlement to service connection for a back disorder, 
including thoracolumbar strain, is reasonably raised as of 
October 10, 1995, the date on which an intake counseling-
assessment and initial treatment plan were completed.  
Therein, the clinician noted by way of history that the 
veteran had reported extensive injuries resulting from his 
ship taking hits during the Vietnam war, including joint and 
musculoskeletal injuries necessitating, in pertinent part, 
the insertion of four screws and three rods into his back.  

The veteran's words, as reported by his attending medical 
professional, are indicative of his belief in his entitlement 
to service connection for a back disorder, per C.F.R. 
§ 3.1(p), and constitute an informal claim for benefits.  The 
RO has not thereafter provided the veteran with a formal 
application for VA compensation in connection with such 
informal claim, nor has such claim to date been the subject 
of any adjudicatory action by the RO.  

Given that a claim for service connection for a back disorder 
was received by VA on October 10, 1995, and inasmuch as a 
claim therefor is a necessary prerequisite for the 
establishment of entitlement to service connection for such 
disorder, the claim for an effective date earlier than 
February 9, 2000, must be allowed to the extent indicated.  


ORDER

An effective date of October 10, 1995, is assigned for the 
veteran's entitlement to service connection for a 
thoracolumbar strain with postoperative residuals of a fusion 
at L4-5, wedging at T7-8, degenerative changes, and spasm.  
To that extent, alone, the appeal is granted.  


REMAND

There remain for consideration the issues of whether an 
effective date earlier than October 10, 1995, is assignable 
for the veteran's entitlement to service connection for his 
thoracolumbar strain, whether an effective date earlier than 
February 9, 2000, is for assignment for SMC due to loss of 
use of one hand, and whether a compensable evaluation for 
bilateral hearing loss is assignable from February 9, 2000.  
Unfortunately, however, it is evident that a VCAA letter was 
never issued to the veteran as to any of the foregoing 
matters, and, as such, it is determined that he has been 
denied the right to participate meaningfully in the appellate 
process.  Remand is thus found to be necessary to ensure his 
receipt of due process of law.  

Notice is also taken that the veteran's claim for an initial 
rating has not been adjudicated by the RO in concert with the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  Under 
Fenderson, at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of time 
based on the facts found.  In this instance, consideration 
appears to have been afforded only the results of the most 
recent audiological examinations in August 2003 and January 
2006.  

In addition, further medical input is found to be needed in 
terms of the veteran's claim for an earlier effective date 
for SMC.  It is noted that the record discloses significant 
disablement of the veteran's right hand dating from the time 
of his discharge from service, but it remains unclear at what 
point in time there was a loss of use of the right hand.  
Review of the medical data by a VA medical professional with 
a focus on what date such loss of use originated is deemed to 
be necessary.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006), he 
must be notified of the information and 
evidence needed to substantiate his 
claims as to whether an effective date 
earlier than October 10, 1995, is 
assignable for his entitlement to service 
connection for a thoracolumbar strain; 
whether an effective date earlier than 
February 9, 2000, is for assignment for 
SMC due to loss of use of one hand; and 
whether a compensable evaluation for 
bilateral hearing loss is assignable from 
February 9, 2000.  He must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  The veteran must 
also be advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested, VA will 
assist him in obtaining service medical 
records or records of treatment from 
private medical professionals, or other 
evidence, provided that he furnishes 
sufficient, identifying information and 
written authorization.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish ratings and effective dates, as 
outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  All VA medical examination and 
treatment reports, not already of record, 
which pertain to the veteran's service-
connected bilateral hearing loss and 
history of a right tympanic membrane 
rupture must be obtained for inclusion in 
his claims folder.  

3.  Thereafter, the veteran must be 
afforded a VA medical examination by a 
physician specializing in orthopedics for 
the purpose of determining on what date 
loss of use of his right hand originated.  
The claims folder is to be furnished to 
the examiner for his or her review in its 
entirety.  

Following a review of the relevant 
evidence, obtaining a history from the 
veteran, the clinical evaluation and any 
tests deemed necessary, the examiner must 
address the following questions:

(a)  On what date does the 
record indicate that loss of 
use of the veteran's right hand 
originated?  

(b)  Is complete ankylosis of 
two major joints of the right 
upper extremity shown at any 
point post-service?  

The examiner is advised that 
the term "loss of use" means 
that no effective function 
remains other than that which 
would be equally well served by 
an amputation stump at the site 
of election below the elbow 
with use of a suitable 
prosthetic appliance.  Such 
determination is to be made on 
the basis of actual remaining 
function, and whether the acts 
of grasping, manipulation, 
etc., could be accomplished 
equally well by an amputation 
stump with prosthesis.  

4.  Thereafter, the veteran's claims of 
entitlement as to whether an effective 
date earlier than October 10, 1995, is 
assignable for his entitlement to service 
connection for a thoracolumbar strain; 
whether an effective date earlier than 
February 9, 2000, is for assignment for 
SMC due to loss of use of one hand; and 
whether a compensable evaluation for 
bilateral hearing loss is assignable from 
February 9, 2000, must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority, 
including Fenderson, as applicable.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


